DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TERRANCE D. WRIGHT,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2588

                          [December 7, 2017]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox, Judge;
L.T. Case No. 311993CF000652A.

  Terrance D. Wright, Bonifay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.